965 A.2d 113 (2009)
198 N.J. 3
In the Matter of Matthew G. CONNOLLY, an Attorney at Law.
D-68 September Term 2008.
Supreme Court of New Jersey.
February 10, 2009.

ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-11(a), seeking the immediate temporary suspension of MATTHEW G. CONNOLLY of HOBOKEN who was admitted to the bar of this State in 1984, and good cause appearing;
It is ORDERED that MATTHEW G. CONNOLLY is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the funds held in respondent's attorney trust account for the benefit of Jason Selman ($9,000), Juana Penson ($22,500), Timur Knyazev ($33,000), and Mark Peckman ($17,000) shall be transferred from respondent's trust account to the attorney trust account of Cammarata, Nulty & Garrigan, L.L.C., and counsel for respondent shall disburse the funds to said persons; and it is further
ORDERED that any funds remaining in respondent's trust account after the transfer, and funds in respondent's attorney business account shall be restrained from disbursement expect on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that MATTHEW G. CONNOLLY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.